The appellant was indicted, tried and convicted for miscegenation, the charge being that the defendant, a *656negro man, married a white woman. — Code of 1896, §5096; Code of 1886, §4018.
The defendant was, it seems, of light color and the real issue in the case was whether he was a negro or of negro blood within the statutory degree. As bearing upon the issue, the solicitor proposed and was allowed, against the defendant’s objection, to prove that t'he defendant and his brother went together to the probate office to apply for a license; and that in making the application, both the defendant and his brother stated that the woman was a creole. This court holds that in allowing this proof to be made, the trial court committed no error; since, if it was conceded that the word “creole” implies a person of mixed African and European blood, it is clear that the statement of the defendant and his brother, made in his presence, that the woman was a “creole” (that is a negress or mulatto), made with a view to obtaining the license for the intermarriage of the defendant and the Avoman, would be the admission by the defendant that he was a negro or mulatto, and was, therefore, competent to prove the fact against him. After setting out the several definitions of the word “creole”, the court then says: “Whether the defendant and his brother employed the word on the occasion in question in one or the other of these several and most variant meanings was a question of fact for the jury; and it was also for the jury to give their statement evidential potency against the defendant or not as it should be found or not that they used the word to designate a negress or person of mixed negro and European blood.” The judgment of conviction is affirmed.
Opinion by
McClellan, J.